DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hagiyama et al. (JP 2011076930 A) (English machine translation previously provided) and further in view of Momma et al. "In-situ lithiation through an ‘injection’ strategy in the pouch type sulfur-graphite battery system." 
Regarding claim 1, Hagiyama discloses a method of restoring capacity of a non-aqueous electrolyte secondary battery (machine translation; [0001], [0070]), comprising: preparing a liquid composition (machine translation; [0078]; the capacity recovery material); and mixing (machine translation; [0078]; there will be inherently some degree of mixing when adding the capacity recovery material to the electrolyte solution) the liquid composition with an electrolyte solution (machine translation; [0070]) of the non-aqueous electrolyte secondary battery having an observed capacity loss from a predetermined capacity (machine translation; [0073]), the liquid composition including a solvent (machine translation; [0078]; tetrahydrofuran) and a dissolved substance (machine translation; [0078]; LiPF6). 
Hagiyama further teaches wherein the liquid composition is not particularly limited as long as it is easily oxidized by the positive electrode potential during discharge and is not reduced by the negative electrode potential during discharge (machine translation; [0061]).
Hagiyama additionally teaches wherein the liquid composition serves as a lithium ion source for the positive electrode active material (machine translation; [0066]).
Hagiyama does not disclose wherein the dissolved substance including an ionic compound, the ionic compound consisting of a radical anion of an aromatic compound and a metal cation, the aromatic compound being a polyacene, the metal cation being an ion of the same type as carrier ions of the non-aqueous electrolyte secondary battery, wherein the dissolved substance includes a first ionic compound represented by the following formula (1):

    PNG
    media_image1.png
    27
    244
    media_image1.png
    Greyscale

	where
	n1 is an integer of 1 to 4,
	x1 is any numeral,
	My+ denotes the metal cation,
	y denotes a valence of the metal cation,
	each aromatic ring may include a heteroatom in the ring, and
	each aromatic ring may have a substituent on the ring.
Momma teaches a method of making a non-aqueous electrolyte secondary battery (Abstract), comprising: preparing a liquid composition (supporting information; P2); and mixing the liquid composition with an electrolyte solution of the non-aqueous electrolyte battery (P229; C2; the Li+Naph- is injected into the pouch and then the electrolyte), the liquid composition including a solvent (supporting information; P2; tetrahydrofuran) and a dissolved substance (supporting information; P2; Li+Naph-), the dissolved substance including an ionic compound (supporting information; P2; Li+Naph-), the ionic compound consisting of a radical anion of an aromatic compound and a metal cation (supporting information; P2; Li+Naph-), the aromatic compound being a polyacene (supporting information; P2; Naph-), the metal cation being an ion of the same type as carrier ions of the non-aqueous electrolyte secondary battery (supporting information; P2; Li+),wherein the dissolved substance includes a first ionic compound represented by the following formula (1) (supporting information; P2; Li+Naph-):

    PNG
    media_image1.png
    27
    244
    media_image1.png
    Greyscale

	where
	n1 is an integer of 1 to 4,
	x1 is any numeral,
	My+ denotes the metal cation,
	y denotes a valence of the metal cation,
	each aromatic ring may include a heteroatom in the ring, and
	each aromatic ring may have a substituent on the ring.
Momma further teaches wherein the liquid composition serves as a lithium ion source for the battery system (P229; C1).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to replace the liquid composition of Hagiyama with the liquid composition of Momma because it is a known lithium ion source for the battery system and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 3, modified Hagiyama discloses all the limitations of the method of restoring capacity of a non-aqueous electrolyte secondary battery above and further discloses wherein the radical anion includes a naphthalene radical anion (supporting information; P2; Naph-).
Regarding claim 4, modified Hagiyama discloses all the limitations of the method of restoring capacity of a non-aqueous electrolyte secondary battery above and further discloses wherein the metal cation includes a lithium ion (Momma; supporting information; P2; Li+).
Regarding claim 5, modified Hagiyama discloses all the limitations of the method of restoring capacity of a non-aqueous electrolyte secondary battery above and further discloses wherein the solvent includes tetrahydrofuran (Hagiyama; [0078]) (Momma; supporting information; P2; tetrahydrofuran).
Regarding claim 6, modified Hagiyama discloses all the limitations of the method of restoring capacity of a non-aqueous electrolyte secondary battery above and further discloses wherein after the liquid composition is mixed with the electrolyte solution of the non-aqueous electrolyte secondary battery, performing constant current-constant voltage charging of the non-aqueous electrolyte secondary battery (Hagiyama; machine translation; [0088]).
Regarding claim 7, modified Hagiyama discloses all the limitations of the method of restoring capacity of a non-aqueous electrolyte secondary battery above and further discloses wherein the constant current-constant voltage charging includes performing constant voltage charging of the non-aqueous electrolyte secondary battery in a 90% to 100% charged state (Hagiyama; machine translation; [0088]).
Regarding claim 10, modified Hagiyama discloses all the limitations of the method of restoring capacity of a non-aqueous electrolyte secondary battery above and further discloses wherein the non-aqueous electrolyte secondary battery includes a positive electrode active material, the positive electrode active material consists of lithium manganese oxide (Hagiyama; machine translation; [0070]; LiMn2O4).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hagiyama et al. (JP 2011076930 A) (English machine translation previously provided) and further in view of Momma et al. "In-situ lithiation through an ‘injection’ strategy in the pouch type sulfur-graphite battery system" as applied to claim 4 above, and further in view of Park Jong Il et al. (KR 20190036644 A) (English machine translation provided herein).
Regarding claim 11, modified Hagiyama discloses all the limitations of the method of restoring capacity of a non-aqueous electrolyte secondary battery above but does not disclose wherein the solvent additionally includes a cyclic carbonate and a chain carbonate.
Park Jong Il teaches a method of restoring capacity of a non-aqueous electrolyte secondary battery (machine translation; [0001]-[0004]), comprising: preparing a liquid composition (machine translation; [0079]-[0082]), the liquid composition including a solvent (machine translation; [0079]-[0082]; DMC) and a dissolved substance (machine translation; [0079]-[0082]; LiPF6), wherein the solvent additionally includes a cyclic carbonate and a chain carbonate (machine translation; [0079]-[0082]; EC, EMC).
Park Jong Il further discloses wherein the solvent may include tetrahydrofuran (machine translation [0049]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add the cyclic carbonate and chain carbonate of Park Jong Il to the solvent of modified Hagiyama because it is a known method of recovering the capacity of a battery and the skilled artisan would have a reasonable expectation of success in doing so.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-7, and 10-11 have been considered but are, in-part, moot because the new ground of rejection does not rely on any of the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In anticipation that the Applicant will argue that Momma is non-analogous art because it does not teach or disclose a method to recover or restore the capacity of a nonaqueous electrolyte battery, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the Li+Naph- of Momma serves to minimize oxidation of the positive electrode active material which occurs when the positive electrode active material gets exposed to trace amounts of moisture from the environment (Momma; P229; C2 and P230; C1). By preventing the oxidation of the positive electrode active material, Li+Naph- helps to improve the capacity of the battery (Momma; P229; C2 and P230; C1).
Additionally, the Applicant argues that the tetrahydrofuran in Hagiyama is not a solvent because it is not intended to act as a solvent. 
The Examiner respectfully disagrees.  It is well known that tetrahydrofuran is a solvent and whether or not it also serves as a capacity recovery material has no bearing on the inherent properties of tetrahydrofuran.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759